DETAILED ACTION
This Office action is in response to the applicant's filing of 09/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/22/2021, canceled claims 1-20 and newly added claims 21-40. Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/04/2022 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,144,966 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,144,966 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21, 30, and 39 are anticipated by patent claims 1, 8, and 15 because patent claims 1, 8, and 15 recite additional features such as “calculating, by the booking optimization module using an iterative reinforcement learning technique and based on an empirical cumulative density function, a hidden demand for each proposed time slot of the set of proposed time slots based at least in part on the promotional historical data retrieved from the promotion system database of the promotional server, wherein merchant availability data stored at an external merchant server and associated with each of the set of time slots is inaccessible to the promotional server such that the hidden demand for a particular time slot comprises prediction of an unknown reserved number of external bookings for the particular time slot that have been placed from sources outside the promotion and marketing service;” wherein application claims 21, 30, and 39 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claims 1, 8, and 15 of Patent No. 11,144,966 is in essence a “species” of the generic invention of application claims 21, 30, and 39. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-29 (Dependent on claim 21), claims 31-38 (Dependent on claim 30), and claim 40 (Dependent on claim 39) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 21-29 recite a method, claims 30-38 recite an apparatus, and claims 39-40 recite a computer program product. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 21, 30, and 39 recite a method, apparatus, and computer program product for scheduling a time slot to redeem a promotion and a commission schedule based on determining an predicted booking limit. Under Step 2A, Prong I, claims 21, 30, and 39 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Scheduling a time slot to redeem a promotion and a commission schedule based on determining an predicted booking limit is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving merchant promotion data from a merchant device associated with a merchant, wherein the merchant promotion data comprises details of a promotion for a good or service; storing the merchant promotion data at a promotion system database associated with the promotion and marketing system in association with one or more of the merchant and the good or service; identifying a set of proposed time slots for redeeming the promotion based at least in part on the merchant promotion data associated with the one or more of the merchant and the good or service; determining a predicted booking limit for each of the proposed time slots based at least in part on a calculated hidden demand value for each proposed time slot of the set of proposed time slots, wherein the hidden demand value for a particular time slot comprises prediction of external bookings for the particular time slot that are placed from external sources other than the promotion and marketing service; determining, based at least in part on the predicted booking limit for each of the proposed time slots, a commission schedule for the set of proposed time slots, wherein the commission schedule comprises a set of commission values due to the promotion and marketing service for enabling redemption of the promotion at a respective proposed time slot of the set of proposed time slots; and transmitting a predictive scheduling interface comprising the set of proposed time slots for redeeming the promotion, the predicted booking limits for each of the proposed time slots, and the commission schedule for each of the proposed time slots to the merchant device for rendering at a merchant interface thereof. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21, 30, and 39 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21, 30, and 39 recite the following additional elements: Communications/Booking Optimization Modules, Promotion System Database/Promotional server, Predictive Scheduling/Merchant Interface, Processor(s), and Memory(s). These additional elements in claims 21, 30, and 39 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. promotional server, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 21, 30, and 39 recite “transmitting, by a communications module of the promotional server, a predictive scheduling interface comprising the set of proposed time slots for redeeming the promotion, the predicted booking limits for each of the proposed time slots, and the commission schedule for each of the proposed time slots to the merchant device for rendering at a merchant interface thereof.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely transmitting an interface that display predicted available time slots to redeem a promotion and a commission that is scheduled is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The scheduling interface or graphical user interface technology has been well-known since the 1980s. “GUIs were a hot topic in the early 1980s. The Apple Lisa was released in 1983, and various windowing systems existed for DOS operating systems (including PC GEM and PC/GEOS). Individual applications for many platforms presented their own GUI variants.[26] Despite the GUIs advantages, many reviewers questioned the value of the entire concept,[27] citing hardware limits, and problems in finding compatible software…In 1984, Apple released a television commercial which introduced the Apple Macintosh during the telecast of Super Bowl XVIII by CBS,[28] with allusions to George Orwell's noted novel Nineteen Eighty-Four. The goal of the commercial was to make people think about computers, identifying the user-friendly interface as a personal computer which departed from prior business-oriented systems,[29] and becoming a signature representation of Apple products.[30]…Windows 95, accompanied by an extensive marketing campaign,[31] was a major success in the marketplace at launch and shortly became the most popular desktop operating system.[32]” (See Wikipeida: Graphical User Interface and “Friedman, Ted (October 1997). "Apple's 1984: The Introduction of the Macintosh in the Cultural History of Personal Computers". Archived from the original on October 5, 1999.”). Claims 21, 30, and 39 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0201], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 22-29, 30-38, and 40 further recite the method, system, and computer-readable media of claims 21, 30, and 39, respectively. Dependent claims 22-29, 30-38, and 40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21, 30, and 39. For example, claims 22-29, 30-38, and 40 further describe scheduling a time slot to redeem a promotion based on determining an predicted booking limit – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 22-29, 30-38, and 40, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.
Examiner recommends amending the independent claims 21, 30, and 39 to incorporate dependent claims 28, 37, and 40, respectively, in order to help integrate the claims into a practical application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-29, 30-38, and 39-40 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 21, 22, 27, 28, 30, 31, 36, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0278671 to Leonhardt in view of U.S. Publication 2014/0207509 to Yu.

With respect to Claim 21:
Leonhardt teaches:
A method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service, the method comprising: receiving, by a communications module of a promotional server of a promotion and marketing service, merchant promotion data from a merchant device associated with a merchant, wherein the merchant promotion data comprises details of a promotion for a good or service (i.e. historical data which includes promotion data or details of a promotion is stored and received by the database) (Leonhardt: ¶ [0052] “The historical data for the service providers, e.g., the services provided, the price therefore, and the promotion if any, may be stored in the database 118, for example.”); 
storing, by the booking optimization module, the merchant promotion data at a promotion system database associated with the promotion and marketing system in association with one or more of the merchant and the good or service (i.e. historical data which includes promotion data or details of a promotion is stored and received by the database) (Leonhardt: ¶ [0052] “The historical data for the service providers, e.g., the services provided, the price therefore, and the promotion if any, may be stored in the database 118, for example.”); 
identifying, by a booking optimization module of the promotional server, a set of proposed time slots for redeeming the promotion based at least in part on the merchant promotion data associated with the one or more of the merchant and the good or service (i.e. identifying appointment slots for redeeming the promotion based on the merchant promotion data or historical information comprising of past appointment history of the merchant/provider) (Leonhardt: ¶ [0046] “For reference herein, Fill My Book (FMB) refers to an automated promotion capability that generates and distributes promotion parameters (e.g., discount amount, type of service, service provider, appointment time slots, etc.) for a service provider, preferably to maximize revenue for the service provider by filling unfilled (or unbooked) appointment time slots of the service with appropriately discounted (e.g., not necessarily maximally discounted) schedulable items. Within the generation of automated offer process 200, work begins with a business enabling the capability 202. The business then configures business rules 204 related to the offer generation process 200 through an easy to use online interface accessible to someone with minimal or no training Rules could include minimum or maximum discount levels, total number of discounts to allow in a given time period (e.g., the promotion time period), specific services allowed for promotions, and specific individual service providers within a business that may or may not accept discount offers, amongst many other possible configuration options. These rules may be stored in one of the databases 118, 122, for example. Upon completion of the rules configuration 204, an automated process for creating special offers for a future time period commences 206, based upon business rules 204 as well as appointment histories as stored in the system database 118.”); 
determining, by the booking optimization module, a predicted booking limit for each of the proposed time slots based at least in part on a calculated hidden demand value for each proposed time slot of the set of proposed time slots (The Examiner would like to note that according to ¶ [0050] of Applicant’s specification, booking limit is defined as “a maximum number of bookings that may be scheduled by a promotion and marketing service for a time slot for a promotion”) (i.e. determining a time slot popularity based on a hidden demand or predicted popularity of a time slot) (Leonhardt: ¶ [0045] “In one embodiment, a metering promotion parameter is defined using an inputted numeric value and a time period selection to establish the maximum number of promotions (based on the inputted numeric value) that can be scheduled within a certain time period (based on the inputted time period selection).” Furthermore, as cited in ¶ [0077] “The mechanism calls for generating a Time Slot Popularity Profile for each provider participating in Fill My Book. Looking backward at the prior four weeks of scheduling history and farther back to analyze the upcoming week's match in prior year, it is possible to calculate the respective popularity of each weekday's hourly time slots based on the lead time required to fill those slots with appointments (e.g. how many days in advance of the appointment's date and time did the appointment get booked). With this approach the most desirable time slots will be booked the farthest in advance.”), 
wherein the hidden demand value for a particular time slot comprises prediction of external bookings for the particular time slot that are placed from external sources other than the promotion and marketing service (prediction of demand of appointments slots are for appointments made by external sources such as being scheduled by third parties) (Leonhardt: ¶ [0041] “In one embodiment, the automated promotion system 100 is in communication with at least one 3rd party web site. The 3rd party web sites 134 (hosted by web servers) may be internet-based and may include, without limitation, a daily deal website, a social networking website, an advertising network, enterprise scheduling systems, or a wide variety of other types of channels. In some embodiments, at least one embodiment may utilize distribution channels such as GROUPON, FACEBOOK and/or TWITTER, for example. The automated promotion system 100 may also be in communication with a service provider 138 via the network 132. The service provider 138 may be any type of entity, such as a restaurant, a salon, a mechanic, a beautician, a dentist, or a wide variety of other types of entities, for example. The automated promotion system 100 may also be in communication with one or more scheduling systems 136. The scheduling system 136 may be an online (e.g., web-based) scheduling system, an application-based scheduling system, or any other type of suitable computer-based scheduling system that includes a suitable database for storing the schedule data. The scheduling system 136 may store data about past (historical) appointments, including the time of the appointment and the type of service provider, as well as data about future, scheduled appointments, again including the time of the appointment and the type of service to be provided. In some embodiments, the scheduling system 136 is an enterprise-based scheduling system associated with a service provider 138.”); 
determining, based at least in part on the predicted booking limit for each of the proposed time slots, a commission schedule for the set of proposed time slots, wherein the commission schedule comprises a set of commission values due to the promotion and marketing service for enabling redemption of the promotion at a respective proposed time slot of the set of proposed time slots (The Examiner would like to note that the “commission schedule”, as defined by the Applicant’s originally filed specification, in ¶ [0084] as a “list of commissions […] due the promotion and marketing service for promotion redemption at the list of time slots” or “indicates a commission charged for a corresponding time slot”) (i.e. determining discount rate or purchase price for promotion based on time slot popularity or the predicted booking limit) (Leonhardt: Fig. 14B and ¶ [0073] “Every schedulable item has an online conversion rate-the ratio of visits to booked appointments. Of interest is not just conversion rate, however-also important is the yield (conversion rate*price, assuming a fixed number of visits). By identifying the most reliable 'tests' in the marketplace (those having the most confidence in due to their low standard error rates), it is possible to back into a starting discount when someone starts using FMB. Essentially, the analysis is able to look at everyone-even those not involved with FMB-to determine sell through rates and yield for the same service at different price points. This analysis can then calculate a discount rate that will bring the subject provider's service down to the price point that generates the highest yield based on observables within the community.”); and 
transmitting, by a communications module of the promotional server, a predictive scheduling interface comprising the set of proposed time slots for redeeming the promotion, the predicted booking limits for each of the proposed time slots (i.e. transmitting predictive scheduling interface with time slots to redeem promotion) (Leonhardt: ¶ [0066] “Referring now to FIG.13, one example embodiment of the present disclosure may present an online, promotion booking user interface (e.g., a web page) for a new client 1300 as a result of the booking process 220, 222. The client is not identified 1302, and shown a summary of the available promotions 1304 available to them as a new client as well as the individual booking options for each promotion. For each promotion the client is able to select the service provider 1306, which may be distinct depending on the promotion 1312. In this embodiment, once the service provider is selected the available days for the special offer are displayed 1308. Upon selecting an available day, the available times are displayed 1310, allowing the customer to choose the specific discounted appointment that fits their schedule.”).
Leonhardt does not explicitly disclose the commission schedule for each of the proposed time slots to the merchant device for rendering at a merchant interface thereof.
However, Yu further discloses the commission schedule for each of the proposed time slots to the merchant device for rendering at a merchant interface thereof (i.e. revenue metrics associated with time slot appointments are rendered via report form to be rendered at the provider interface) (Yu: ¶ [0111] “Referring now to FIG. 2I, one embodiment of a system and method for providing final data and optimization is depicted. The appointment platform may generate what may be referred to as "final data", which may include data for automatically populating the service providers' appointment books along with the analytics and workflow to make a determination or recommendation on which scenarios may produce the highest margin returns. In some embodiments, the data presented to the user through the service provider interface can include any one or more of: (a) Optimized Appointment Bookings, (b) Revenue Benchmarking, ( c) Customer Satisfaction Scores, ( d) Services Rendered Confirmation, ( e) Incentive Delivery Mechanism, and (f) Premium Collection Management.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s commission schedule for each of the proposed time slots to the merchant device for rendering at a merchant interface to Leonhardt’s method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service. One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claims 30 and 39:
All limitations as recited have been analyzed and rejected to claim 21. Claim 30 recites “An apparatus for scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” (Leonhardt: ¶ [0038]) perform the steps of method claim 21. Claim 39 recites “A computer program product for scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by a processor of an apparatus, causes the apparatus to:” (Leonhardt: ¶ [0104]) perform the steps of method claim 21. Claims 30 and 39 do not teach or define any new limitations beyond claim 21. Therefore they are rejected under the same rationale.

With respect to Claim 22:
Leonhardt does not explicitly disclose the method of claim 21, wherein the commission value for each proposed time slot is further based on whether the respective proposed time slot will be allocated based on consumer membership status.
However, Yu further discloses wherein the commission value for each proposed time slot is further based on whether the respective proposed time slot will be allocated based on consumer membership status (i.e. membership score is used to determine if consumer will get appointment slot and thereby pay for promotion) (Yu: ¶ [0121] “The appointment engine may rank the user based on the current membership score, the current membership score determined based on at least one of: a past appointment record of the user (e.g., attendance record, punctuality, cancellation or rescheduling record), a past payment record of the user (e.g., promptness in payment and/or any balance yet to be paid), a record of services consumed or scheduled by the user (e.g., the value or types of services consumed or requested), length of the user's membership (e.g., with the appointment platform, or relationship with the provider or the provider's network), the user's adherence to the provider's service recommendations (e.g., whether the user is due for a particular service, and whether the user is compliant or cooperative with respect to the service recommendations), revenue potential from the user (e.g., based on demographics or the user's insurance fee caps, or a likelihood of the user requiring a high value service), proximity of the user to the service provider's location (e.g., a higher likelihood of the user's availability, based on convenience) which may be determined dynamically and/or in real time (e.g., via GPS tracking or WiFi locator), and the user's insurance plan or other payment method for service rendered by the service provider (e.g., insurance pay-out rates and limits, rate of rejected claims, and time to process payments). The appointment engine may rank a user of the plurality of users, or determine a membership score based on the membership status or privilege level of the user (e.g., a platinum, gold, silver or bronze user).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s commission value for each proposed time slot is further based on whether the respective proposed time slot will be allocated based on consumer membership status to Leonhardt's method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service.  One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claim 31:
All limitations as recited have been analyzed and rejected to claim 22. Claim 31 does not teach or define any new limitations beyond claim 22. Therefore it is rejected under the same rationale.

With respect to Claim 27:
Leonhardt does not explicitly disclose the method of claim 21, further comprising receiving, by the communications module from the merchant device, a selection of one or more time slots from the set of proposed time slots, the one or more time slots comprising time slots at which redemption of the promotion is enabled.
However, Yu further discloses receiving, by the communications module from the merchant device, a selection of one or more time slots from the set of proposed time slots, the one or more time slots comprising time slots at which redemption of the promotion is enabled. (i.e. final data with respect to provider’s appointment book is presented via provider interface for provider approval/selection) (Yu: ¶¶ [0111] [0112] “Referring now to FIG. 2I, one embodiment of a system and method for providing final data and optimization is depicted. The appointment platform may generate what may be referred to as "final data", which may include data for automatically populating the service providers' appointment books along with the analytics and workflow to make a determination or recommendation on which scenarios may produce the highest margin returns… With respect to Optimized Appointment Bookings, the service provider can be presented with what-if appointment booking scenarios that show the different customer requests along with analytics to best fill-in their openings while maximizing revenues. The service provider can then decide based on revenue potential which scenario to choose for configuring the appointment platform.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s receiving, by the communications module from the merchant device, a selection of one or more time slots from the set of proposed time slots, the one or more time slots comprising time slots at which redemption of the promotion is enabled to Leonhardt’s method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service. One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claim 36:
All limitations as recited have been analyzed and rejected to claim 27. Claim 36 does not teach or define any new limitations beyond claim 27. Therefore it is rejected under the same rationale.

With respect to Claim 28:
Leonhardt does not explicitly disclose the method of claim 21, wherein each of the commission values of the commission schedule is rendered within the predictive scheduling interface at a respective interactive dialog configured to receive user input, and wherein the method further comprises receiving, by the communications module from the merchant device, updated merchant promotion data associated with a selected one or more time slots from the set of proposed time slots, the updated merchant promotion data comprising merchant input data received via the predictive scheduling interface that comprises an updated commission schedule proposed by the merchant.
However, Yu further discloses wherein each of the commission values of the commission schedule is rendered within the predictive scheduling interface at a respective interactive dialog configured to receive user input, and wherein the method further comprises receiving, by the communications module from the merchant device, updated merchant promotion data associated with a selected one or more time slots from the set of proposed time slots, the updated merchant promotion data comprising merchant input data received via the predictive scheduling interface that comprises an updated commission schedule proposed by the merchant (i.e. provider interface allows edits/modifications to time slot and render “what-if” revenue outcome) (Yu: ¶¶ [0111] [0112] “The appointment platform may generate what may be referred to as "final data", which may include data for automatically populating the service providers' appointment books along with the analytics and workflow to make a determination or recommendation on which scenarios may produce the highest margin returns… With respect to Optimized Appointment Bookings, the service provider can be presented with what-if appointment booking scenarios that show the different customer requests along with analytics to best fill-in their openings while maximizing revenues. The service provider can then decide based on revenue potential which scenario to choose for configuring the appointment platform. With regards to Revenue Benchmarking, the system can measure the effectiveness of the system's appointment booking optimization based on historical data. Benchmark data may provide another reference point for the system to automatically fill the calendar or allow the service provider to make better decisions when presented with multiple scenarios. With regards to Customer Satisfaction Scores, this data can be used by the appointment platform to track feedback from the user once services and incentives have been delivered, and may allow both the service provider and the appointment platform to continuously improve operations.” Furthermore, as cited in ¶ [0070] “In terms of data collection or access, one of most basic underlying data the system may need from a provider is the provider's current open inventory of appointments. The system and/ or the provider may provide one or more interfaces for accessing the inventory and/or provider preferences. For example, FIG. 2B shows embodiments where an application agent may provide automated access, a text-based entry interface where a provider may manually input, send or upload information for access, and/or a customer service option in which a customer service representative or operator may interface with the provider via phone or live-chat for example, to update information.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yu’s commission values of the commission schedule is rendered within the predictive scheduling interface at a respective interactive dialog configured to receive user input, and wherein the method further comprises receiving, by the communications module from the merchant device, updated merchant promotion data associated with a selected one or more time slots from the set of proposed time slots, the updated merchant promotion data comprising merchant input data received via the predictive scheduling interface that comprises an updated commission schedule proposed by the merchant to Leonhardt’s method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service. One of ordinary skill in the art would have been motivated to do so in order to “dynamically update and utilize such scores to rank or assign weights to users, and to determine incentives or premiums to capture new customers, re-activate dormant customers, and/or build loyalty with active customers.” (Yu: ¶ [0005]).
With respect to Claims 37 and 40:
All limitations as recited have been analyzed and rejected to claim 28. Claims 37 and 40 do not teach or define any new limitations beyond claim 28. Therefore they are rejected under the same rationale.


Claim(s) 24, 25, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt and Yu in further view of U.S. Publication 2013/0339157 to Reichman.

With respect to Claim 24:
Leonhardt does not explicitly disclose the method of claim 21, further comprising, increasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is below a stored predicted booking limit threshold value.
However, Reichman further discloses increasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is below a stored predicted booking limit threshold value (Examiner notes that the Reichman reference teaches the adjusting the discount rate according to rules associated to behavioral data associated with the frequency of bookings and Examiner takes official notice that a common logic/rule is setting a threshold or level in order to initiate action) (i.e. increasing the discount rate for blocks of time that the business is slow or that the projected booking limit is low) (Reichman: ¶ [0036] “Yet in another example embodiment, the discount tool 250 allows service providers 120 to set a function that will automatically discount a single service or a group of services in an effort to maximize revenue to the business. The discount tool 250 can be configured to automatically increase or decrease discounts offered on a particular service or practitioner based on behavioral data and/or by an amount defined by the business (e.g., 10%) in predetermined time increments (e.g., weekly, daily or hourly) for particular blocks of time, to particular groups of users (i.e., users new to the business, in a certain geography, etc.). To that end, the service provider may specify various business decision rules (or use business rules based on behavioral data provided by the booking application 110) that gradually adjust the rate of discount based on lack or excess of bookings of a particular service or practitioner on a particular day or time. For example, a sale on a particular service may start at a high discount, e.g., 80% at 9 AM, when business is generally slow. Then, the discount tool 250 will automatically decrease the rate of discount for an appointment time by, for example, 10% every. hour on the hour, until the discount reaches 0% by the end of the day.” Furthermore, as cited in ¶¶ [0058] [0059] “Particularly, the system computes a booking forecast volume 1210, which is an estimate of total bookings by customers projected over, e.g., 1-2 week horizon based on the number of users, website traffic, day of the week, holiday schedule and other information collected by the system. The system also determines appointment day distribution 1220, which is an estimate of appointments by day based on number of days between booking day and appointment day. The system also determines appointment time distribution 1230, which is an estimate of distribution of appointments by time of day. All this information is fed into an appointment volume forecast module 1270, which analyzes the collected information to estimate the volume of expected bookings per day and time for the next 1-2 week period…All this information, as well as appointment volume forecast data from module 1270 is fed into a price optimization module 1280, which optimizes pricing of service offers based on profit maximization, and outputs optimal pricing information 1290 for each type of service offer promoted by the marketing system.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Reichman’s increasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is below a stored predicted booking limit threshold value to Leonhardt’s method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service. One would have been motivated to do this in order to create a “web-based service provider interface that allows service providers to request funding from a service promoter in exchange for the right to promote to users a plurality of service offers” and to “automatically make funding offers to selected service providers.” (Reichman: ¶ [0051]).
With respect to Claim 33:
All limitations as recited have been analyzed and rejected to claim 24. Claim 33 does not teach or define any new limitations beyond claim 24. Therefore it is rejected under the same rationale.

With respect to Claim 25:
Leonhardt does not explicitly disclose the method of claim 21, further comprising, decreasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is above a stored predicted booking limit threshold value.
However, Reichman further discloses decreasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is above a stored predicted booking limit threshold value (Examiner notes that the Reichman reference teaches the adjusting the discount rate according to rules associated to behavioral data associated with the frequency of bookings and Examiner takes official notice that a common logic/rule is setting a threshold or level in order to initiate action) (i.e. decreasing discount rate for blocks of time that the business is busy or that the projected booking limit is high) (Reichman: ¶ [0036] “Yet in another example embodiment, the discount tool 250 allows service providers 120 to set a function that will automatically discount a single service or a group of services in an effort to maximize revenue to the business. The discount tool 250 can be configured to automatically increase or decrease discounts offered on a particular service or practitioner based on behavioral data and/or by an amount defined by the business (e.g., 10%) in predetermined time increments (e.g., weekly, daily or hourly) for particular blocks of time, to particular groups of users (i.e., users new to the business, in a certain geography, etc.). To that end, the service provider may specify various business decision rules (or use business rules based on behavioral data provided by the booking application 110) that gradually adjust the rate of discount based on lack or excess of bookings of a particular service or practitioner on a particular day or time. For example, a sale on a particular service may start at a high discount, e.g., 80% at 9 AM, when business is generally slow. Then, the discount tool 250 will automatically decrease the rate of discount for an appointment time by, for example, 10% every. hour on the hour, until the discount reaches 0% by the end of the day.” Furthermore, as cited in ¶¶ [0058] [0059] “Particularly, the system computes a booking forecast volume 1210, which is an estimate of total bookings by customers projected over, e.g., 1-2 week horizon based on the number of users, website traffic, day of the week, holiday schedule and other information collected by the system. The system also determines appointment day distribution 1220, which is an estimate of appointments by day based on number of days between booking day and appointment day. The system also determines appointment time distribution 1230, which is an estimate of distribution of appointments by time of day. All this information is fed into an appointment volume forecast module 1270, which analyzes the collected information to estimate the volume of expected bookings per day and time for the next 1-2 week period…All this information, as well as appointment volume forecast data from module 1270 is fed into a price optimization module 1280, which optimizes pricing of service offers based on profit maximization, and outputs optimal pricing information 1290 for each type of service offer promoted by the marketing system.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Reichman’s decreasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is above a stored predicted booking limit threshold value to Leonhardt’s method of scheduling a time slot for redeeming a promotion by a promotional server of a promotion and marketing service. One would have been motivated to do this in order to create a “web-based service provider interface that allows service providers to request funding from a service promoter in exchange for the right to promote to users a plurality of service offers” and to “automatically make funding offers to selected service providers.” (Reichman: ¶ [0051]).
With respect to Claim 34:
All limitations as recited have been analyzed and rejected to claim 25. Claim 34 does not teach or define any new limitations beyond claim 25. Therefore it is rejected under the same rationale.


Claim(s) 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt and Yu in further view of U.S. Publication 2013/0030907 to Lyon.

With respect to Claim 29:
Leonhardt discloses the method of claim 21, wherein the hidden demand is calculated by the booking optimization module [by using learning techniques with historical data] (i.e. slot time popularity scores) (Leonhardt: ¶ [0055] and that the scores are updated based on new historical data in ¶ [0082]). 
Leonhardt does not explicitly disclose calculating/determining using an iterative reinforcement learning technique and based on an empirical cumulative density function.
However, Lyon further discloses calculating/determining using an iterative reinforcement learning technique and based on an empirical cumulative density function (Examiner notes that the Applicant’s specification does not offer any explicit definition of an “empirical density function”. The only ¶ that mentions this function is in ¶ [0149] of the Applicant’s specification, where it merely states that the “empirical density function” is a combination of demand of open available slots and demand of busy slots. The Examiner, using the broadest reasonable interpretation, interprets “empirical density function” to be using random samplings to determine demand of time slots or offers) (i.e. function allows random samplings to be selected in order to determine demand of available offers to demand of requested offers) (Lyon: ¶ [0011] “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” Furthermore, as cited in ¶ [0062] “In one embodiment, given a predetermined number of impressions (e.g., manually entered by user, determined pro grammatically, etc.), a number of clicks is determined by sampling without replacement from recorded observations in the underlying set of offers belonging to one of the clusters. For example, if the number of impressions is set to 1,000, then 1,000 offers are randomly selected from the cluster, and for each selected offer, an event from recorded data for that offer is chosen at random, where the event of displaying that offer yields either a click or no click. An offer representing the underlying cluster may be created using the predetermined number of impressions and the number of clicks determined based on randomly sampling offers and events.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lyon's calculating/determining using an iterative reinforcement learning technique to Leonhardt's calculating a hidden demand and determining a booking limit by using learning techniques with historical data.  One would have been motivated to do this in order to improve accuracy and thereby “Finding the right balance between exploring and exploiting in order to maximize reward (or minimize regret) is the basic tension of reinforcement learning.” (Lyon: ¶ [0011]).
With respect to Claim 38:
All limitations as recited have been analyzed and rejected to claim 29. Claim 38 does not teach or define any new limitations beyond claim 29. Therefore it is rejected under the same rationale.


Allowable Subject Matter
Claims 23, 26, 32, and 35 are allowable over the art.

With respect to Claim 23:
The method of claim 21, further comprising, increasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is above a stored predicted booking limit threshold value (i.e. increasing the discount rate if the demand for booking appointment is high or above a threshold).
With respect to Claim 32:
All limitations as recited have been analyzed to claim 23. Claim 32 does not teach or define any new limitations beyond claim 23. Therefore it is analyzed under the same rationale.

With respect to Claim 26:
The method of claim 21, further comprising, decreasing the commission value for a first proposed time slot of the set of proposed time slots in response to determining that a first predicted booking limit for the first proposed time slot is below a stored predicted booking limit threshold value (i.e. decreasing the discount rate if the demand for booking appointment is low or below a threshold).
With respect to Claim 35:
All limitations as recited have been analyzed to claim 26. Claim 35 does not teach or define any new limitations beyond claim 26. Therefore it is analyzed under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2004/0210481 to Quinlan for disclosing redeeming promotional offers in product marketing rebates wherein the purchaser is not required to submit information as to the identity of the product/services purchased in order to receive the value associated with the promotional offer at some time after the purchase transaction.
U.S. Patent 8,244,566 to Coley for disclosing providing an automated computer network-based, or online, appointment scheduling service through which registered customers are individually capable of scheduling an appointment with a plurality of businesses that are also registered with the online appointment scheduling service. The application describes an optimization algorithm for controlling the start times presented to a customer when selecting an appointment time that seeks to cluster the new appointment to existing appointments for the business in order to reduce time gaps during the day for the business/service provider that are of insufficient duration to schedule other appointments for other customers of the business.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 1, 2022